Citation Nr: 1447284	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial rating higher than 10 percent for DeQuervain's tenosynovitis of the left wrist, to include the issue of a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an initial compensable rating for a scar, status post C-section.


REPRESENTATION

Veteran represented by:	Wounded Warrior Project



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 2000 to December 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran filed her claims prior to separation from active service, and in association with her participation in VA's Benefits Delivery at Discharge (BDD) Program.  

An August 2011 VA Form 21-22 reflects that the Veteran revoked the Power of Attorney of record in favor of an accredited representative of the Wounded Warrior Project.  

Following the grant of service connection for DeQuervain's tenosynovitis of the left wrist in the February 2011 rating decision, an initial noncompensable rating was assigned.  A January 2012 rating decision reflects that the rating was increased to 10 percent.  As the increase does not represent the maximum benefit allowed, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record. 

At the hearing in June 2014, the Veteran specifically withdrew the issue of service connection for PTSD.  

The Board also finds the record raises a claim of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) determined that entitlement to a TDIU should be considered when allegations of unemployability are raised by the Veteran or the record when adjudicating a claim of entitlement to an increased rating.  

The issues of a rating higher than 10 percent for DeQuervain's tenosynovitis of the left wrist, entitlement to a TDIU, and entitlement to an initial compensable rating for a scar, status post C-section, are addressed in the Remand portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  At the hearing in June 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal with respect to service connection or PTSD is requested.

2.  Sleep apnea is related to service.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran with respect to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, through her representative, has withdrawn the appeal with respect to service connection for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration as to service connection for PTSD.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to PTSD and it is dismissed.

II.  Service Connection

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of service connection for sleep apnea is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2014).  

The Veteran seeks service connection for sleep apnea.  VA treatment records reflect a current diagnosis of sleep apnea, and in the February 2012 appeal, the Veteran stated that she had sleep difficulty during service and was told she had sleep apnea.  

Lending credibility to her assertions is an October 2005 post deployment record in which she reported having felt tired while deployed, even after sleeping.  In a statement received in August 2014, T.T., a fellow service member, stated that during service she witnessed the Veteran having difficulty sleeping at night and snoring and snorting during sleep, and that the Veteran napped during the day whenever possible.  

The Veteran testified that she and T.T. were roommates for two years in close quarters while stationed in Hawaii during service, and bunkmates when deployed.  The Veteran added that T.T. told her that her breathing would pause momentarily when she was asleep.  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

Coupled with the Veteran's contemporaneous complaints documented during service in October 2005 and her bunkmate's report of her contemporaneous observations is the July 2010 VA examination report, accomplished prior to separation.  The report of examination reflects the Veteran's consistent complaints of difficulty staying awake during the day due to persistent sleep apnea, with daytime functioning noted to be affected by fatigue.  

Although a formal diagnosis of sleep apnea was not entered at the time of the July 2010 examination report, it was noted that a formal sleep study had not been accomplished.  A June 2011 VA sleep study reflects a diagnosis of moderate obstructive sleep apnea.  In addition, VA treatment records in November 2011 reflect that a continuous positive airway pressure (CPAP) machine was prescribed.  

Although the November 2012 VA examiner opined that the results of the repeat sleep study in November 2011 showed only nominal episodes of hypopnea/hypoventilation during sleep, findings determined not to be consistent with either obstructive or central sleep apnea, the November 2011 sleep study reflects that the Veteran carried a diagnosis of obstructive sleep apnea, and VA treatment records in March 2014 further confirm a diagnosis of sleep apnea.  

Although the Veteran is service-connected for a psychiatric disorder with symptoms to include primary insomnia, the disability is rated under the schedule for rating mental disorders, 38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive disorder).  Sleep apnea is rated under the schedule of ratings for the respiratory system, 38 C.F.R. § 4.97, Diagnostic Code 6847 (restrictive lung disease).  Thus, a grant of service connection for sleep apnea does not constitute pyramiding.  

Resolving reasonable doubt in favor of the Veteran, the Board concludes that she had manifestations of sleep apnea during service related to her current diagnosis of sleep apnea.  Having had the opportunity to observe the Veteran's demeanor at the hearing, coupled with documented complaints during service and the consistency of her statements, as well as the corroborating statement from T.T., the Board finds that the Veteran's statements of having had the same symptoms during service that she currently has in association with a diagnosis of sleep apnea, are credible.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (discussing the Board's responsibility, as the finder of fact, to analyze the credibility and probative value of the evidence); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (noting that determinations of credibility are findings of fact to be made by the Board and may only be overturned for clear error).

The evidence is in equipoise and resolving doubt in the Veteran's favor, service connection for sleep apnea is warranted.  


ORDER

The appeal with respect to service connection for PTSD is dismissed.

Service connection for sleep apnea is granted.  


REMAND

The Veteran seeks higher ratings for her DeQuervain's tenosynovitis of the left wrist and her scar, status post C-section.  She also maintains that she is unable to work.

With regard to her left wrist, she testified at the hearing that she has flare-ups of pain and numbness in the left wrist resulting in functional impairment to such a degree that it prevents her from attending school and/or working.  The Veteran reported that her left wrist is weaker than the right wrist, particularly if she is performing activities such as carrying heavy things or typing.  She related that she wears a brace if she knows that she will be engaging in any such activities.  In addition, she stated that when pain becomes unbearable, she takes anti-inflammatory pain medication.  The Veteran described that the flare-ups occur up to 15 times per month, and last for a couple of hours.  She stated that with a flare-up she takes medication or puts her brace on and also rests her wrist.  The Veteran and her representative indicated that although on VA examination it was determined that she does not have any flare-ups or additional limitation of motion with flare-ups, the finding is inaccurate, probably because she was not having pain or a flare-up on that exact day.  The Veteran further asserted that due to the left wrist symptoms, to include weakness, pain, and numbness, she generally only relies on her right wrist.  The Veteran stated that she was not employed, and that although the VA examiners concluded that there was no impact due to the left wrist on her ability to work, there is an impact.  Specifically, she stated that she was going to school for massage therapy and had to withdraw from school because she was having too much pain with her wrists and back, with her back and both wrists being service-connected.  She explained that she had also attended school to become a probation officer but was told that she could not work in that field due to her service-connected major depressive disorder (MDD).  In sum, she reported that she entered the Navy with a high school education, and that after discharge, she had tried to go to school to become a probation officer and then become a massage therapist, but was ultimately unable to finish either program due to a combination of her service-connected disabilities.  

With regard to the scar, status post C-section, the Veteran testified that she could not wear clothing that would touch the scar because of pain.  She stated that the color of the scar was dark brown and darker than her skin tone.  She reported that the scar was keloid in its formation and raised.  She emphasized that although the VA examiner indicated that there was no pain, she felt pain about the scar.  Specifically, she reported that if she was wearing jeans or anything tight, or if something rubbed against the scar, the scar irritated became irritated.  In addition, she stated that she tended to get ingrown hairs in the area of the scar.  Overall, she described the scar as being painful, tender, keloid in nature, and symptomatic.  She also reported that there was numbness, adding that the surgery cut very deep into the layers of her skin, although the scar appeared superficial.  Therefore, an assessment of nerve damage is necessary.

In view of the Veteran's testimony, the Veteran is to be afforded VA examinations to assess the extent and severity of her left wrist disability and her scar, status post C-section, during the appeal period, since her testimony indicates a level of severity for each which was not reflected on the most recent evaluation of each.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

As noted in the introductory portion of this decision, the awarding of a TDIU is part of the claim for a higher rating and thus a determination must also be made with respect to this claim.  In other words, in light of Rice, the Board concludes that VA must assess the cumulative impact of the Veteran's service-connected disabilities on her employability.  The Board notes that also in light of the decision above, the impact of her sleep apnea on employment should be considered as well as the impact on employment of her service-connected MDD, left wrist, right wrist, low back, C-section scar, pes planus, rhinitis, scar of the left great toe, scar of the right great toe, dermatitis, bruxism, and lower lip numbness.  

Finally, correspondence in August 2014 indicates the Veteran has had recent relevant treatment through the El Paso VA Health Care System.  Up-to-date records are to be obtained.  When reference is made to pertinent medical records, especially records in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the El Paso VA Health Care System.  

If such records are unavailable, the Veteran's record must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA examinations by  appropriate medical professionals.  The entire record, to include all electronic files, must be reviewed by the examiner.  

With regard to the left wrist, the examiner is to conduct all indicated tests.  The manifestations and severity of symptomatology associated with the Veteran's left wrist DeQuervain's tenosynovitis, to include with flare-up, as well as the effect on occupational and daily functioning, must be reported in detail.  If pain or any other factor, including repetitive motion, limit motion at any point, such should be so indicated.  

With regard to the C-section scar, the examiner should specifically address the following:

a. The examiner should indicate if the Veteran's scar is  superficial and nonlinear in an area or areas of at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters); at least 12 square inches (77 square centimeters), but less than 72 square inches (465 square centimeters); at least 72 square inches (465 square centimeters), but less than 144 square inches (929 square centimeters); or 144 square inches (929 square centimeters) or greater.  The examiner should note that a superficial scar is one not associated with underlying soft tissue damage. 
b. The examiner should indicate if the Veteran's scar is unstable or painful.  The examiner should note that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  
c. The Veteran has described having other symptoms, such as color change and keloid formation that are considered with regard to scars of the head, face, or neck, and not specifically in other areas, such as the abdomen.  However, the examiner should consider if these symptoms, if present, are disabling per the notation that additional disabling effects may be considered under other appropriate diagnostic codes.  In addition, the Veteran's complaints of numbness should be addressed with an assessment of whether there is nerve damage.  

With regard to employability, the examiner must opine as to whether the Veteran's service-connected disabilities (sleep apnea, MDD, left wrist, right wrist, low back, C-section scar, pes planus, rhinitis, scar of the left great toe, scar of the right great toe, dermatitis, bruxism, and lower lip numbness), either individually or in the aggregate, prevent the Veteran from obtaining or maintaining substantially gainful employment, taking into account her level of education, prior work experience and training, but not taking into account her age or disabilities that are not service connected.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


